Citation Nr: 1143454	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to November 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2009, the Veteran presented testimony at a personal hearing conducted in Togus before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In November 2010, the Board remanded claims for entitlement to service connection for bilateral hearing loss and tinnitus to afford the Veteran a VA examination, which was obtained in December 2010.  As will be discussed below, this examination is adequate upon which to base a determination.  A May 2011 rating decision granted the claim for service connection for tinnitus.  The Board finds that VA has substantially complied with the November 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service, or manifested within one year thereafter, and therefore, has not been shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2007 with regard to the claim for service connection for bilateral hearing loss.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Pursuant to the Board's remand, a VA examination with respect to the claim was obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The examiner specifically converted the November 1965 separation audiometric readings from ASA standard to ISO-ANSI standard and referenced Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicating that the examiner was aware of what she was being asked to specifically consider.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a July 2008 SOC (statement of the case) and a May 2011 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran contends that he has bilateral hearing loss as the result of acoustic trauma during service.  The Board observes that he was a jet engine mechanic during service.  Accordingly, noise exposure is conceded.  The Veteran also reported that he wore hearing protection during service and that he first noticed hearing loss after service when he was informed by personnel at the mill where he worked that he had moderate hearing loss.  He testified that after his discharge from service, he worked as an auto mechanic for about 13 years and then at a paper mill for about 20 years.  He added that the paper mill was noisy and that he wore hearing protection.  

The service treatment records show that upon entrance in January 1960, the Veteran's whispered voice scores were 15/15 bilaterally.  

On the authorized audiological evaluation in June 1964 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
5 (15)
5 (10)
LEFT
-5 (10)
-5 (5)
5 (15)
0 (10)
0 (5)






On the authorized audiological evaluation in August 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
25 (35)
25 (35)
25 (30)
LEFT
15 (30)
10 (20)
15 (25)
15 (25)
40 (45)

On the authorized audiological evaluation in November 1965 at the time of the Veteran's separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
15 (25)
0 (5)
LEFT
5 (20)
10 (20)
10 (20)
5 (15)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In October 2007, the Veteran had a VA examination.  The Veteran informed the examiner that he had post-service occupational noise exposure from working as an auto mechanic for 12 years and in a paper mill for 25 years.  He stated that he used hearing protection during both occupations.  Following examination, the Veteran was diagnosed with bilateral hearing loss.  The examiner noted that the June 1964 audiometric results were within normal limits and the November 1965 discharge audiometric results remained within normal limits with no significant worsening of hearing shown.  In view of the fact that the Veteran's hearing sensitivity remained within normal limits at the time of separation with no significant worsening of hearing and that he had significant post-service occupational noise exposure, the examiner opined that it is less likely as not that the Veteran's hearing loss is related to military service.  In a July 2008 addendum, the examiner indicated that his opinion did not change after considering the August 1965 audiometric data.

As discussed in the November 2010 remand, the Board does not find the October 2007 opinion with July 2008 addendum to be adequate.  Accordingly, the Board does not assign the opinion probative value.

A September 2009 private opinion from Dr. C.B. noted that the Veteran had documented high frequency hearing loss on testing at the VA in October 2007.  Dr. C.B. stated that these symptoms and findings are consistent with hearing loss from previous noise damage.  The Veteran was previously a jet engine mechanic in the Air Force.  Dr. C.B. opined that the Veteran's current hearing loss pattern is from his previous work with jet engines.  

Although this opinion is favorable to the Veteran, the Board finds that it is not probative.  The Board notes that Dr. C.B. did not indicate that he reviewed the claims file or considered relevant in-service evidence, to include the Veteran's in-service audiograms or his post-service noise exposure.  A medical opinion that contains only data and conclusions is also not entitled to any weight.  It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As it is not clear from Dr. C.B.'s opinion that he considered all of the relevant information pertinent to the Veteran's claim and because the rationale for his conclusion is not apparent, the Board affords his opinion little probative value.  

In December 2010, the Veteran had another VA examination.  After examining the Veteran and reviewing the pertinent evidence, the examiner opined that it is less likely as not that the Veteran's hearing loss is caused by or a result of noise exposure from working as a jet engine mechanic.  The Board finds the examiner's opinion highly probative.  The examiner considered the relevant information of record to include Veteran's in-service audiometric readings and conceded noise exposure.  The examiner referenced the January 1960 entrance whispered voice tests and stated that whisper voice hearing screenings have not been proven to be a valid demonstration of hearing acuity.  The examiner noted that the November 1965 separation examination revealed pure tone thresholds well within normal limits.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner based the opinion on her medical expertise and provided a clear rationale for her conclusions.  The examiner stated that since noise induced hearing loss has not yet been proven to progress after the fact, that is, manifesting years later after the offending noise has ceased, it is therefore less likely that the Veteran's current hearing loss was related to noise exposure in the military service.  The examiner elaborated that hearing loss due to noise exposure is not known to be progressive after the fact.  That is, noise damage does not manifest years later as it is not a progressive disease as such, assuming the damaging noise exposure stops.  Therefore, any further hearing loss subsequent to active duty would be likely due to or aggravated by other causes.  Accordingly, the Board affords this opinion great probative value and finds it persuasive.

As previously noted, the Veteran's report that he had noise exposure during service is both competent and credible.  However, the Veteran is not competent to state that his in-service acoustic trauma caused or contributed to his current bilateral hearing loss.  The Veteran, as a layperson without proper medical training and expertise, is not competent to provide medical evidence on a matter such as the diagnosis or etiology of bilateral hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this regard, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  For some conditions, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, bilateral hearing loss is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Further, a lay person is not trained to diagnosis hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, although the Veteran is competent and credible to report that he was exposed to noise during service and that he was first told he had hearing loss while working at a paper mill, which was approximately 12 to 13 years after his separation from service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of bilateral hearing loss.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of bilateral hearing loss.  

In conclusion, although the Veteran has been shown to have bilateral hearing loss, the most probative and persuasive evidence does not indicate a relationship between his in-service acoustic trauma and current hearing loss.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  38 C.F.R. § 3.303.  







ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


